PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                 Nos. 09-2528 & 09-4644
                                   _______________

                                WILLIAM A. MORGAN,

                                                       Appellant

                                             v.

     COVINGTON TOWNSHIP; SGT. BERNARD KLOCKO, INDIVIDUALLY;
       THOMAS M. YERKE, TOWNSHIP CHAIRMAN, INDIVIDUALLY

                                    _______________

                    On Appeal from the United States District Court
                         For the Middle District of Pennsylvania
               (D.C. Civil Action Nos. 3-07-cv-01972 and 3-09-cv-00651)
                      District Judge: Honorable A. Richard Caputo
                                    _______________

                               Argued November 17, 2010
                                   _______________

             Before: AMBRO, FISHER and GREENBERG, Circuit Judges

                              (Opinion filed August 2, 2011)


                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
August 2, 2011, be amended as follows:

               On page 7, first full paragraph, line 1, change “After trial was completed”
to “After testimony was completed”.
                               By the Court,


                               /s/ Thomas L. Ambro
                               Circuit Judge

Dated:    August 11, 2011
SLC/cc:   John G. Dean
          Cynthia L. Pollick
          Joel M. Wolff
          Paula L. Radick




                                 2